Citation Nr: 1135164	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  10-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for shell fragment wound of the right foot and ankle, to include consideration of an extraschedular rating.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of the hearing is of record.

The issue of entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's shell fragment wound of the right foot and ankle does not require frequent hospitalizations, nor does it result in severe industrial impairment such that the rating schedule does not adequately contemplate the disability.

2.  The Veteran's right lower extremity is 1 and 3/4 inches shorter than his left lower extremity, and this is shown to be due to the fusion of his right ankle.

3.  The Veteran's disability of the right foot and ankle would not be equally well-served by an amputation stump below the knee with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for shell fragment wound of the right foot and ankle are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5284-5270 (2010).

2.  The criteria for a 10 percent disability rating for shortening of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2010).

3.  The criteria for SMC based on loss of use of the right foot are not met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, notice dated in August 2007 informed the appellant of what evidence VA would seek to provide and what evidence the appellant was responsible for providing.  Thereafter, the Veteran's claims were initially adjudicated in January 2008.

In June 2009, the RO provided the Veteran with information regarding the rating criteria used to evaluate his disability.  In a December 2009 letter, the RO provided the Veteran with notice informing him of what the evidence needed to show in order to substantiate his claim for SMC.

Thereafter, the January 2010 statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  In this case, the RO has secured all of the medical records identified by the Veteran.  He was afforded VA examinations pertinent to his claims in November 2007 and January 2010.  As both examinations were conducted by medical professionals, who reviewed the claims file, solicited history from the Veteran, and performed a complete examination, the Board finds that they are adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

An August 2007 VA outpatient treatment record shows that the Veteran complained of chronic pain in his right knee and ankle, which was getting worse.  He could walk up to 150 feet before having to rest.

In a September 2007 written statement, the Veteran indicated that his right ankle had been fused in February 2003.  His right ankle and foot had gotten tremendously sore.  

In November 2007, the Veteran underwent VA examination.  The Veteran complained of a lot of pain above the ankle and in the foot.  He used a wheelchair at home and a cane.  The Veteran was able to walk about 100 steps.  On examination, the right ankle was fused.  He had hammertoes and a deep scar on the right heel on the medial side of the ankle.  There was no swelling or an open cut.  There was closed internal fixation on the right ankle.  Because of his amputation of the left foot, the Veteran put more pressure on his right leg, which resulted in limitation on his ability to stand or walk.  His right leg was shorter by 1 and 3/4 inches due to the fusion of the right ankle.  X-rays of the right ankle showed posttraumatic deformity and internal fixation of the distal tibia and lateral malleolus with fusion of the syndesmosis between the tibia and fibula.  There was fusion of the tibiotalar joint.  Multiple metallic fragments were present in the soft tissues about the distal right tibia, fibula, and calcaneus.  A prominent plantar calcaneal spur was identified.  The diagnosis was shrapnel injury to the right foot.

In a July 2008 written statement, the Veteran indicated that he was specifically seeking entitlement to SMC for loss of use of the right foot and leg.

In January 2010, the Veteran underwent VA examination.  The Veteran used crutches, braces, a cane, and corrective shoes for ambulation.  He could stand for about ten minutes and could walk 90 to 100 feet before he had to sit down.  The right ankle was fused at a 90 degree angle, and there was no movement other than with the toes.  The diagnosis was fused right ankle with hypersensitivity of the skin.  With regard to his feet, the Veteran complained of pain, weakness, stiffness, swelling, fatigability, lack of endurance, and heat.  He had pain that moved up and down his leg when he was standing.  He had pain that he described as 10/10 during daily flare-ups.  He did not have pain in his right ankle at that time.  Other than hammertoes, the right foot appeared to be normal with no evidence of flatfoot.  The diagnosis was fused right ankle and hammertoes.  There was also hypersensitivity of the right lower leg and foot.  The examiner opined that the Veteran's right foot provided better balance and stability than if it was amputated, even though it was fused at the ankle.

In a January 2010 written statement, the Veteran's wife indicated that the Veteran was unable to tend to his cows and horses anymore due to his right ankle, and he sold them in 2006.  He was limited in his mobility and could not stand for any period of time or walk very far.  His problem was aggravated because of his fused left knee and amputation of his left foot.  She had to help the Veteran with any brace that he used on his right leg.  She also helped him in and out of the bathtub.  The Veteran could no longer do yard work or household repairs.  She also did most of the driving, and the Veteran rarely left the truck, because it was hard for him to get around.

In a February 2010 written statement, the Veteran opined that an amputation and prosthetic device would provide greater stability than his fused joint that required braces.  He had to be very careful not to allow himself to enter a situation that applied lateral or medial stress to his fused ankle.  His condition was significantly aggravated by his fused left knee and peg stump on the left leg.

In April 2011, the Veteran testified before the undersigned.  He denied pain in his ankle because it was fused.  He wore a brace that now caused the front of his toes to hurt.  He had significant trouble trying to walk up any kind of incline.  He especially had balance problems when going up or down a hill.  He also had trouble balancing when he was standing still.  He used a cane most of the time.  The Veteran's pain varied in location and severity.  It had been the Veteran's understanding that if he used a brace or a crutch to walk, that amounted to loss of use of the extremity.  He testified that he worked until 1990 teaching college level automotive technology.  He had to take a medical retirement because he could no longer stay on his feet.  If it had not been for his right leg problems, he would have been better able to compensate for his left leg amputation.  When asked whether his right foot and ankle disability would be just as good with an amputation, the Veteran indicated that he had no pain in his left stump.  However, whether it would be better was a judgment call that he did not want to make.  He could see situations where it would be advantageous to have a prosthesis and situations where it would not be advantageous.  


Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's shell fragment wound of the right foot and ankle is rated 40 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284-5270 (2010).

Diagnostic Code 5284 provides the ratings for foot injuries, other.  The maximum schedular rating under this code is 40 percent, which is used for actual loss of use of the foot.

Diagnostic Code 5270 provides a maximum schedular rating of 40 percent for ankylosis of the ankle.

The criteria currently used to evaluate the Veteran's right foot and ankle disability do not provide for a schedular rating in excess of 40 percent.  The only disability of the foot and ankle which does provide for a schedular evaluation in excess of 40 percent is that for flatfoot.  However, the Veteran's January 2010 VA examination report specifically indicates that there was no evidence of flatfoot, and the Veteran has not complained of symptoms of flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

Under Diagnostic Code 5275, a 10 percent rating is assigned for shortening of the bone of the lower extremity of 1 and 1/4 to 2 inches.  The evidence shows that the Veteran's right lower extremity is 1 and 3/4 inches shorter than his left lower extremity, due to the fusion of his right ankle.  Based on this evidence and criteria, the Board finds that a 10 percent rating is warranted under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2010).  As such, this rating is granted.

This represents a partial grant of benefits.  However, to the extent that the Veteran seeks an even higher evaluation, the Board further notes that referral for extraschedular consideration is not warranted for the Veteran's disability at issue.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his right ankle and foot disability and that the manifestations of the disability are contemplated by the schedular criteria.  The Veteran underwent surgery in 2003 to fuse his right ankle and was hospitalized.  However, there have been no other hospitalizations since that time.  Furthermore, while the Veteran indicated that he retired from working in 1999 and sold his animals in 2006 due to his disabilities, this was not alleged to have been due solely to his right ankle and foot disability.  Therefore, there is no reason to believe that the average industrial impairment from this particular disability would be in excess of that contemplated by the schedular criteria.  As such, referral of the case for extra-schedular consideration is not in order.

Consequently, a separate 10 percent evaluation is granted for the shortening of the Veteran's right lower extremity.  However, as to any other increased rating, the preponderance of the evidence is against the Veteran's claim, and it must be denied.


SMC - Loss of Use of the Right Foot

Applicable VA regulations provide special monthly compensation under 38 U.S.C.A. § 1114 as follows:

(a) Ratings under 38 U.S.C. 1114(k).  Special monthly compensation under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech or, in the case of a woman veteran, loss of 25% or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy), or following receipt of radiation treatment of breast tissue.  This special compensation is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability, provided that the combined rate of compensation does not exceed the monthly rate set forth in 38 U.S.C. 1114(l) when authorized in conjunction with any of the provisions of 38 U.S.C. 1114(a) through (j) or (s).  When there is entitlement under 38 U.S.C. 1114(l) through (n) or an intermediate rate under (p) such additional allowance is payable for each such anatomical loss or loss of use existing in addition to the requirements for the basic rates, provided the total does not exceed the monthly rate set forth in 38 U.S.C. 1114(o).  The limitations on the maximum compensation payable under this paragraph are independent of and do not preclude payment of additional compensation for dependents under 38 U.S.C. 1115, or the special allowance for aid and attendance provided by 38 U.S.C. 1114(r).

...

(2) Foot and hand.

(i) Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example:

(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved.

(b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.

38 C.F.R. § 3.350 (2010).

The Veteran is currently entitled to SMC at the intermediate rate between 38 U.S.C.A. § 1114(l) and § 1114(m) based on loss of use of one hand with the loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

The Veteran is also currently entitled to SMC at the rate of 38 U.S.C.A. § 1114(p), equal to the rate of § 1114(m) based on amputation of the left foot and loss of use of the left hand with additional disabilities of amputation of the left middle finger, shell fragment wound of the left axillary region, shell fragment wound of the left buttock, shell fragment wound of the right buttock, shell fragment wound of the right foot/ankle, shell fragment wound of the right leg, and shell fragment wound of the right scapular region, which are independently ratable at 50 percent or more.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

The Veteran contends that he is entitled to additional SMC based on loss of use of the right foot.  However, the Board finds that a preponderance of the evidence is against a finding that the Veteran's right foot and ankle disability is manifested by loss or loss of use of the right foot.  Specifically, while the Veteran initially claimed that his disability would be equally served by an amputation with prosthesis in his February 2010 written statement, he then indicated during his April 2011 Board hearing that he was not sure if this was the case.  He believed that there would be some advantages and some disadvantages.  However, the January 2010 VA examiner indicated that the Veteran's right foot provided some balance and stability that would not be present if it was amputated.

The Board finds that the Veteran is competent to provide his opinion as to this matter, particularly in light of his amputated left foot.  However, even the Veteran was not able to assuredly state that his disability would be equally served by an amputation when he was asked during his April 2011 hearing, and this opinion contradicted the previous written statement given by the Veteran.  Therefore, the Board can only afford it slight probative value.  As such, the Board is persuaded by the opinion of the January 2010 VA examiner, who indicated that the Veteran's right foot provided stability and balance, even though it was fused, that would be worse if it was amputated.  The examiner is competent to provide such an opinion and gave a rationale for the conclusion.  It is highly probative evidence.

As such, the Board finds that the evidence preponderates against a finding that the Veteran's shell fragment wound of the right foot and ankle disability results in loss of use of the right foot.  Therefore, the claim must be denied.


ORDER

A disability rating in excess of 40 percent for shell fragment wound of the right foot and ankle, to include consideration for an extraschedular rating, is denied.

A 10 percent disability rating for shortening of the right lower extremity is granted, subject to the laws and regulations governing the payment of VA benefits.

Special monthly compensation based on loss of use of the right foot is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


